Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The scope of the pending claims is interpreted as follows:
Claims 1-20 are given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-8, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron (US 2015/0351860) in view of Birkenbach (US 2004/0263535)
Claim 1	
Piron discloses a method of obtaining and displaying patient-specific image data, comprising: 

    PNG
    media_image1.png
    451
    559
    media_image1.png
    Greyscale

obtaining image data of a patient using an imaging device (Piron, ¶ 59: “An exemplary plan, as outlined above, may compose of pre-operative 3D imaging data (i.e., MRI, CT, Ultrasound, etc) and overlaying on it, received inputs (i.e., sulci entry points, target locations, surgical outcome criteria, additional 3D image data information) and displaying one or more trajectory paths based on the calculated score for a projected surgical path. It should be noted that 3D images may be comprised of 3 spatial dimensions”); 
displaying the image data of the patient on a display screen (Piron, ¶ 48: “205 may provide output of the tracking system 213. The output may be shown in axial, sagittal and coronal views”);
tracking, with a motion tracking device coupled to the imaging device, a position and orientation of the handheld display device (Piron, ¶ 48: “The introducer 210 may also be considered a pointing tool. The introducer 210 may be tracked using a tracking system 213, which provides position information for the navigation system 200. Tracking system 213 may be a 3D optical tracking stereo camera similar to one made by Northern Digital Imaging (NDI). Location data of the mechanical arm 202 and port 206 may be determined by the tracking system 213 by detection of fiducial markers 212 placed on these tools. A secondary display 205 may provide output of the tracking system 213. The output may be shown in axial, sagittal and coronal views (or views oriented relative to the tracked instrument such as perpendicular to tool tip, in-plane of tool shaft, etc.) as part of a multi-view display”); 
supporting an end effector relative to the patient with a robotic arm coupled to the imaging device (Piron, ¶ 48: “The introducer 210 may also be considered a pointing tool. The introducer 210 may be tracked using a tracking system 213, which provides position information for the navigation system 200. Tracking system 213 may be a 3D optical tracking stereo camera similar to one made by Northern Digital Imaging (NDI). Location data of the mechanical arm 202 and port 206 may be determined by the tracking system 213 by detection of fiducial markers 212 placed on these tools. A secondary display 205 may provide output of the tracking system 213. The output may be shown in axial, sagittal and coronal views (or views oriented relative to the tracked instrument such as perpendicular to tool tip, in-plane of tool shaft, etc.) as part of a multi-view display”); 
tracking, (Piron, ¶ 48: “Location data of the mechanical arm 202 and port ; and 
modifying at least a portion of the image data displayed on the display screen in response to (Piron, ¶ 48: “The output may be shown in axial, sagittal and coronal views (or views oriented relative to the tracked instrument such as perpendicular to tool tip, in-plane of tool shaft, etc.) as part of a multi-view display”); 
wherein the image data indicates the position and orientation of the end effector of the robotic arm (Piron, ¶ 54-57: “Video overlay information can then be inserted into the images, where the video overlay may provide the following information:  illustrate physical space and confirm tracking system registration alignment illustrate range of motion of a robot used to hold the external scope. guide head positioning and patient positioning.”)
Piron lacks a handheld display device mounted on the arm as claimed.  However, as disclosed by Birkenback in the same field of endeavor, “it is also possible to simplify operating the input devices in that the portable unit including the image display device and the video camera can be temporarily set or fixed on an arm provided for this purpose and including a mounting, wherein the arm can also be movable.” (Birkenback, ¶ 58)
Therefore before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a mounted handheld device.  The motivation would have been to simplify the display system depending on the desired configuration.
Claim 2
wherein the image data comprises a portion of a three-dimensional dataset of anatomy of the patient, and the three-dimensional dataset comprises at least one of x-ray computed tomography (CT) reconstruction image data and magnetic resonance (MR) image data (Piron, ¶ 59: “An exemplary plan, as outlined above, may compose of pre-operative 3D imaging data (i.e., MRI, CT, Ultrasound, etc) and overlaying on it, received inputs (i.e., sulci entry points, target locations, surgical outcome criteria, additional 3D image data information) and displaying one or more trajectory paths based on the calculated score for a projected surgical path. It should be noted that 3D images may be comprised of 3 spatial dimensions”)
Claim 3
Piron in view of Birkenback further discloses wherein displaying image data on the display screen of the handheld display device comprises: determining a first position and orientation of the handheld display device with respect to the patient; and displaying a first portion of the three-dimensional dataset of anatomy of the patient on the display screen based on the first position and orientation of the handheld display device (Birkenbach, Figs. 1-2; ¶ 34: “This type of image representation is possible because the position of the camera 14 and/or the screen 10 in the space around the patient's leg 1 is ascertained using a tracking means 12. In the illustrated embodiment, the tracking means 12 is an optical tracking means”)

    PNG
    media_image2.png
    370
    384
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    526
    509
    media_image3.png
    Greyscale

As disclosed by Birkenback in the same field of endeavor, “it is also possible to simplify operating the input devices in that the portable unit including the image display device and the video camera can be temporarily set or fixed on an arm provided for this purpose and including a mounting, wherein the arm can also be movable.” (Birkenback, ¶ 58)
Therefore before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a mounted handheld device.  The motivation would have been to simplify the display system depending on the desired configuration.
Claim 4
Piron in view of Birkenback further discloses further comprising: determining a second position and orientation of the handheld display device with respect to the patient (Birkenbach, ¶ 9: “This enables the physician carrying out the treatment to hold the image display device himself, with the associated camera, in front of the part of the patient's body and to read off the desired anatomical information while looking directly at the patient”)
Claim 5


Claim 6
Piron in view of Birkenback further discloses wherein displaying the first portion of the three-dimensional dataset comprises: displaying a three-dimensional rendering of anatomy of the patient in a first view based on the first position and orientation of the handheld display device with respect to the patient; and wherein modifying at least a portion of the image data displayed on the display screen comprises displaying the three-dimensional rendering of anatomy of the patient in a second view based on the second position and orientation of the handheld display device with respect to the patient (Birkenbach, ¶ 40: “When the steps cited above, of video imaging 50 and MR/CT image processing 60, 62, have been performed, video image/MR/CT image matching is then performed 70, i.e., the two images are harmonized under computer guidance, regarding image position and image size. Then, the MR/CT 3D images, which are projected 72 onto the video images on the image display device, can be superimposed and can assist the physician carrying out the treatment in his diagnosis and treatment.”)

Therefore before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a mounted handheld device.  The motivation would have been to simplify the display system depending on the desired configuration.
Claim 7
Piron in view of Birkenback further discloses displaying a camera image of the patient obtained by a camera on the handheld display device on the display screen, wherein the portion of a three-dimensional dataset of anatomy of the patient is displayed overlaying the camera image (Birkenbach, ¶40: “Then, the MR/CT 3D images, which are projected 72 onto the video images on the image display device, can be superimposed and can assist the physician carrying out the treatment in his diagnosis and treatment.”)
As disclosed by Birkenback in the same field of endeavor, “it is also possible to simplify operating the input devices in that the portable unit including the image display device and the video camera can be temporarily set or fixed on an arm provided for this purpose and including a mounting, wherein the arm can also be movable.” (Birkenback, ¶ 58)
Therefore before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a mounted handheld device.  The motivation would have been to simplify the display system depending on the desired configuration.
Claim 8
 wherein the portion of the three-dimensional dataset comprises a three-dimensional volume rendering of a portion anatomy of the patient visible in the camera image (Birkenbach, ¶¶ 39-40: “a three-dimensional image reconstruction 62 is performed on the data obtained 60. The object, for example, a part of the patient's body, is then spatially registered 64, i.e., the relationship between the spatial position of the object and the MR/CT images is determined. This can be realized by spatially detecting a marker arrangement situated on the object. When the steps cited above, of video imaging 50 and MR/CT image processing 60, 62, have been performed, video image/MR/CT image matching is then performed 70, i.e., the two images are harmonized under computer guidance, regarding image position and image size. Then, the MR/CT 3D images, which are projected 72 onto the video images on the image display device, can be superimposed and can assist the physician carrying out the treatment in his diagnosis and treatment.”)
As disclosed by Birkenback in the same field of endeavor, “it is also possible to simplify operating the input devices in that the portable unit including the image display device and the video camera can be temporarily set or fixed on an arm provided for this purpose and including a mounting, wherein the arm can also be movable.” (Birkenback, ¶ 58)
Therefore before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a mounted handheld device.  The motivation would have been to simplify the display system depending on the desired configuration.

Claim 12
wherein the handheld display device comprises at least one of a tablet computer, a smartphone, and a pendant controller (Figs. 4-5; ¶ 42): 

    PNG
    media_image4.png
    427
    573
    media_image4.png
    Greyscale

“FIGS. 4 and 5 show, in perspective, an embodiment of the device in accordance with the invention, from the front and rear sides, respectively. In this case, the image display device 10 includes a screen 16, which can be formed as a touch screen.”
Before the effective filing date of this application, it would have been obvious to one of obvious to one of ordinary skill in the art to use a tablet.  Mobile devices were in common use at the time of invention, and Birkenback recognizes that a mobile device such as a table would be beneficial in applicant’s field of endeavor because the disadvantages of a fixed terminal are overcome by use of a mobile device (see ¶¶1-6).

The same teachings and rationales in claim 1 are applicable to claim 13.  
Piron and Birkenbach additionally disclose wherein the end effector and the handheld display device each include a respective plurality of markers mounted in a pre-determined geometric pattern to enable tracking via the motion tracking device (Piron Figs. 6A-D; Birkenbach Fig. 2)
Claim 14
Piron in view of Birkenback further discloses wherein the markers include spherically-shaped reflectors; and wherein the pre-determined geometric pattern is asymmetric such that the pattern is different when viewed from different angles (Piron Figs. 6A-D; Birkenbach Fig. 2; Piron; ¶ 49: “The fiducial markers 212 may be reflective spheres in the case”)
Claim 15
Piron in view of Birkenback further discloses wherein the imaging device includes a positioning system coupling the robotic arm and the motion tracking device with the imaging device (Birkenbach Fig. 2; As disclosed by Birkenback in the same field of endeavor, “it is also possible to simplify operating the input devices in that the portable unit including the image display device and the video camera can be temporarily set or fixed on an arm provided for this purpose and including a mounting, wherein the arm can also be movable.” (Birkenback, ¶ 58)
Therefore before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a mounted handheld device.  The motivation would have been to simplify the display system depending on the desired configuration.
Claim 16
wherein the robotic arm and the motion tracking device are configured to slide between a plurality of positions along the imaging device (Piron, ¶ 47: “illustrating system components of an exemplary navigation system. Navigation system 200 in FIG. 2 includes a monitor 211 for displaying a video image, an equipment tower 201, a mechanical arm 202, which supports an optical scope 204. Equipment tower 201 is mounted on a frame (i.e., a rack or cart) and may contain a computer, planning software, navigation software, a power supply and software to manage the automated arm and tracked instruments. The exemplary embodiment envisions the equipment tower 201 as a single tower configuration with dual displays (211, 205), however, other configurations may also exists (i.e., dual tower, single display, etc.).”)
Claim 17
Piron in view of Birkenback further discloses further comprising a controller in communication with the handheld display device and configured to detect a rotational motion of the handheld display device with respect to a viewing position and to modify at least one image shown on the handheld display device in response to the detected rotational motion (Piron, ¶¶ 52, 107: “Control and processing unit 400 is also interfaced with a number of configurable devices, and may intraoperatively reconfigure one or more of such devices based on configuration parameters obtained from configuration data 452. Examples of devices 420, as shown in the figure, include one or more external imaging device 422, one or more illumination devices 424, robotic arm 105, one or more projection devices 428, and one or more displays 115… Referring again to FIG. 2, a small articulated arm 219 may be provided with an attachment point to hold guide clamp 218. Articulated arm 219 may have up to six degrees of freedom to position 
Claim 18
Piron in view of Birkenback further discloses wherein the controller is configured to maintain at least one image on the handheld display such that it remains visible from the viewing position while the handheld display device moves (Birkenbach, Fig. 3; discloses responsiveness to movement; ; As disclosed by Birkenback in the same field of endeavor, “it is also possible to simplify operating the input devices in that the portable unit including the image display device and the video camera can be temporarily set or fixed on an arm provided for this purpose and including a mounting, wherein the arm can also be movable.” (Birkenback, ¶ 58)
Therefore before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a mounted handheld device.  The motivation would have been to simplify the display system depending on the desired configuration.
Claim 19
	The same teachings and rationales in claim 1 are applicable to claim 19.  Markers are additionally discloses by both Birkenbach and Piron (Piron Figs. 6A-D; Birkenbach Fig. 2; Piron; ¶ 49: “The fiducial markers 212 may be reflective spheres in the case”)
Claim 20
.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron (US 2015/0351860) in view of Birkenbach (US 2004/0263535) and Maier-Hein (US Patent 9,498,132)
Claim 9
Piron does not disclose, but Maier-Hein makes obvious further comprising performing a calibration process to match the three-dimensional volume rendering to the view of the patient in the camera image (“In case the relative arrangement of said sensor means and said display means is known, e.g. if said display means is attached to said sensor means, said body part may also be visualized as seen from the perspective of the display means (such as a screen). This can be achieved by computing the image data from a perspective of the portable sensor means as indicated above, and then correcting for the relative displacement of the display means with respect to the sensor means by calibration. A corresponding effect may be achieved when the sensor means tracks the display means.”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to calibrate.  Calibration is needed to register the two separate display coordinates.
Claim 10
The cited prior art further makes obvious updating the three-dimensional volume rendering based on a change in the position of the camera relative to the patient (Maier-Hein: “In an embodiment of the invention, said system may be adapted to generate from said distance information and/or from intensity information acquired at a first point in time a first estimate of said position and/or said orientation of said sensor means and/or said display means, for instance 
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to calibrate.  Calibration is needed to register the two separate display coordinates.

Allowable Subject Matter
Claim(s) 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611